Citation Nr: 0504149	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental condition for 
purposes of VA compensation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
	
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1992 to October 1998.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied service connection for periodontal disease.  

In September 2004, the veteran testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge at the St. 
Louis RO.  

During her hearing the veteran indicated that she wished to 
have VA treatment for her dental problems.  [The Board notes 
that although the veteran has perfected an appeal to the 
Board as to the claim for service connection for a dental 
disorder, the U.S. Court of Appeals for Veterans Claims 
(Court) specifically has held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).] As the matter of entitlement to VA outpatient 
dental treatment as provided in 38 C.F.R. § 17.161, has not 
yet been addressed, this claim is referred to the VA Medical 
Center (the agency of original jurisdiction for this claim) 
for action deemed appropriate.


FINDING OF FACT

The veteran's dental conditions, periodontal disease, a 
crossbite and back tooth extraction, are not disabilities for 
VA compensation purposes.


CONCLUSION OF LAW

The veteran's dental conditions may not be service-connected 
for VA compensation purposes.  38 C.F.R. § 3.381 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Initially, we note that the dental conditions for which the 
veteran seeks compensation are not disabilities for 
compensation purpose.  While it appears that the VCAA does 
not apply where (as here) the law is dispositive (See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001)), the Board 
finds that, regardless, the applicable mandates of the VCAA 
and implementing regulations are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  By RO decisions in 
July and November 1999, the July 2000 statement of the case 
(SOC), VA correspondence in January 2002 (addressing the 
VCAA), and a February 2003 supplemental SOC (SSOC), the 
veteran was specifically apprised of the information and 
evidence necessary to support her claim.  Regarding timing of 
notice, while notice did not precede the initial decision on 
appeal, there was notice prior to the RO's last review of the 
claim.  The veteran has had ample opportunity to respond 
following notice.  (Incidentally, notice of the VCAA could 
not have been possible prior to its enactment.)  These 
documents, particularly the VA correspondence and the SSOC 
specifically informed the veteran of the applicable laws and 
regulations and the duties to notify and assist as provided 
in the VCAA, with identification of the parties responsible 
for obtaining pertinent evidence.  There is no further duty 
to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, VA examination reports, and records 
of post service VA treatment.  VA offered to assist the 
veteran in obtaining any pertinent records, including records 
of private medical treatment, which may support her claim.  
No such records were identified, and VA is not aware of any 
pertinent records that remain outstanding.  Furthermore, VA 
has arranged for dental examinations as recently as March 
2001 and February 2002.  VA's notice and assistance 
obligations are met.  No further notice or assistance is 
required to comply with 38 U.S.C.A. § 5103(a).  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service medical records reveal no inservice trauma to the 
teeth or mouth.  An April 1992 record showed gingivitis 
secondary to plaque and heavy calculus, class 3 Caries and 
malposed tooth # 17.  The veteran had her lower left wisdom 
tooth extracted in June 1992.  A number of notations 
indicated missed dental appointments.  A July 1996 record 
noted heavy calculus formation in a short period of time.    

VA examination in October 1999 indicated a history of poor 
oral hygiene since 1995 and the need for periodontal cleaning 
(scaling and root planing) since 1996.  The veteran reported 
that her gums bleed when she brushes.  Physical examination 
revealed no loss of motion or impairment of masticatory 
function, no limitation of inter-incisal range of motion, 
missing teeth with no need for replacement, and slight 
mandible and maxillary bone loss secondary to periodontal 
disease.  The diagnosis was chronic mild periodontal disease 
secondary to poor oral hygiene.  

In a February 2001 statement, the veteran indicated that she 
has not been seen by any private doctors and that her dental 
conditions included gingivitis-periodontal disease, a 
crossbite, sensitivity on two front bottom teeth, and back 
teeth pain with one tooth having been extracted.  

On VA examination in March 2001, the examiner noted that the 
veteran had a history of poor oral hygiene since 1995 and 
needed periodontal cleaning since 1996.  She had not had her 
teeth professionally cleaned since discharge in 1998.  The 
dentist noted a medical history of bleeding gums, tooth 
sensitivity, tooth mobility, an underbite, and cheek biting.  
Physical examination revealed no loss of motion or impairment 
of masticatory function, no limitation of inter-incisal range 
of motion, missing teeth with no need for replacement, and 
mild bone loss secondary to periodontal disease.  The 
diagnoses included congenital or developmental mandibular 
prognathism with reversed vertical overbite.  The examiner 
indicated that this was not a result of her military 
experience, but was rather genetic.  Also diagnosed was 
chronic mild periodontal disease secondary to poor oral 
hygiene and poor oral hygiene with heavy calculus buildup.  

On VA examination in February 2002, it was noted that the 
veteran's medical records were reviewed.  The medical history 
included gingivitis, a crossbite, and back tooth pain.  
Physical examination revealed missing teeth without need of 
prosthesis, and some vertical bone loss in the maxillary and 
mandible secondary to periodontal disease and poor oral 
health.  Periodontal probing reportedly revealed 4 to 7 mm 
pockets.  An anterior crossbite was noted.  The diagnosis was 
periodontal disease secondary to poor oral health.  

During her September 2004 hearing, the veteran testified that 
she did not sustain any injury or blow to the mouth during 
service.   She reported that she was looking to get some 
treatment for her teeth.   


III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Congenital disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment.  64 Fed. Reg. 30392-30393 
(1999).  In applying the rating criteria to this case, the 
Board notes that 38 C.F.R. § 3.149 (1998) was removed and 
reserved with the June 1999 regulatory change.  The substance 
of the old and new regulations, as applicable to the 
veteran's claim, remains essentially the same and the change 
in regulation has no effect on the outcome of his claim.  
Specifically, there was no change in the determination that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) are 
not disabling conditions.  See 38 C.F.R. § 3.381.  

Here the veteran alleges that she should be compensated for 
disability due to dental conditions allegedly incurred in 
service.  Specifically she identifies the conditions as 
including periodontal disease, tooth extraction and a 
crossbite.   

Initially, the Board notes that the veteran's crossbite was 
specifically found to be genetic and not a result of her 
military experience.  Congenital disorders such as this are 
not diseases or injuries for which service connection may be 
granted.  38 C.F.R. § 3.303c.  Additionally, the crossbite 
was not shown on examination to result in any disability.  

Turning to the other identified dental conditions, the record 
shows that the veteran has periodontal disease and that she 
had a tooth extracted during service.  While service 
connection may be established for treatment purposes for 
these conditions, the regulations listed above clearly 
prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth or 
periodontal disease.  38 C.F.R. § 3.381.  Service connection 
for missing teeth and periodontal disease for compensation 
purposes is not legally permitted, and as a matter of law 
this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER

Service connection for a dental condition is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


